04/01/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0306

                                         DA 19-0306
                                      _________________

DONALD W. KALTSCHMIDT, JR.,

            Plaintiff and Appellee,

      v.

LARON D. SHANNON,

            Defendant and Appellant,
                                                                   ORDER
LARON D. SHANNON,

            Counter-Claimant,

      v.

DONALD W. KALTSCHMIDT, JR; OILFIELD
WARRIORS, LLC; and JOHN DOES 2-10,

            Counter-Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Laron D. Shannon, to all counsel of
record, and to the Honorable Robert B Allison, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     April 1 2020